Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the Application filed on 10/03/2019.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has retrieved.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 10/03/2019 and 06/24/2020 have been considered by the examiner.

Claim Objections
Claim 9 is objected to because of the following informalities:  in line 3 "comprises to overlap the light shield region" appears to be grammatically incorrect.  For now the office will take this limitation to be an attempt to specify “and overlaps the light shield region” for the fourth opening.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites the limitation "the number” “the first openings” “the number” “the second openings” “the number” “the third openings” in the last couple of lines.  There is insufficient antecedent basis for these limitation in the claim.  It is suggested to introduce these terms or refer back validly to an already introduced term.  The office will understand these terms as an attempt to discuss the relevant lights in a validly introduced manner for the purpose of this action.

Claim 7 recites the limitation "the light” “the light” “the light” in lines 2-3, and “the light “the light” “the light” in the lines 4-5, and “the light” “the light” and “the light” in the last couple of lines.  There is insufficient antecedent basis for these limitations in the claim.  It is suggested to introduce these terms or refer back validly to an already introduced term.  The office will understand these terms as an attempt to discuss the relevant lights in a validly introduced manner for the purpose of this action.


Claim 18 (and claim 19 and 20 by dependence thereon) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 18 recites the limitation "each light emitting region”.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to introduce these terms or refer back validly to an already introduced term, in this case probably explicitly referring back to the first lithe emitting region and the second light emitting region is best.  The office will understand this term as an attempt to discuss the relevant light emitting regions in a validly introduced manner for the purpose of this action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 
Claim(s) 1-9, 12-13, 15-16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Nakamura et al. (“Nakamura” US 2011/0084290 published 04/14/2011).  
As to claim 1, Nakamura shows a device (see Fig. 5-11 with Fig. 9 being the focus of this rejection though it is just a cross section down Fig. 5A-B down ix-ix line; [0085]) comprising: 
a base (see base 10; [0085]) on which a first light outputting region, a second light outputting region and a third light outputting region (see the left to right designated light outputting region in Fig. 9) sequentially disposed to be spaced apart from each other along a 
a first color filter (see first blue color filter 210B; [0101]) disposed on the base and disposed in the first light outputting region and the light shielding region; 
a second color filter (see second color filter 210R; [0100]) disposed on the base and disposed in the second light outputting region; 
a third color filter (see the 210G color filter green; [0101]) disposed on the base and disposed in the third light outputting region; 
a first light shielding member (see light shield made of black matrix material 211 that is over on the left side; [0100]) disposed on the first color filter and disposed in the light shielding region; 
a light transmission pattern (see light transmission pattern made of material 221; [0100]) disposed on the first color filter;
a first wavelength conversion pattern disposed on the second color filter (see first wavelength conversion pattern being 220R; [0087]; note also in an alternate designation of part, since this is referred to as a “pattern” there is alternate grounds of rejection for claims like claim 3-6 below, where this alternate designation has some parts of the little part of material 221 near the right hand side of 220R is taken along with 220R as the “first wavelength conversion portion”), wherein the first wavelength conversion pattern converts light of a first color (see blue-green light is emitted by the EL organic layer; [0089]) into light of a second color (red; note red is still the case in the alternate grounds of rejection noted above); and
a second wavelength conversion pattern (see 210G; [0101]; note also for an alternate grounds of rejection for claims 3-6 below the office will designate a “second wavelength 
wherein a first opening is defined in at least one of the light transmission pattern (see an opening where 210B is located in the top of the overall “pattern” made from above in layer 221 for main designation of parts; for an alternate grounds of rejection for some depending claims below the office notes that there is an opening in the overall “first wavelength conversion pattern” in the alternate designation thereof above where part 210R is located in some parts of the little part of material 221 that is taken along with 220R as the “first wavelength conversion portion” in the alternate designation above, where 210R is located in that alternately designated opening), the first wavelength conversion pattern and the second wavelength conversion pattern, and 
the first opening is located in the light shielding region (note that part of this opening is right below parts of 211 which are where the light shield region is over on the left hand side of Fig. 9 in the normal designation of parts; also note that in the alternate designation of parts for claims 3-6 below that part of this opening is right below parts of 211 which are where the light shield region is over on the immediate left hand side of 210R).  

As to claim 2, Nakamura shows a device (note that the device in Nakamura appears to have duplicated the overall cutout region depicted in Fig. 9 in the overhead view of Fig. 5A-B many times and these duplicate regions will be designated here) wherein a fourth light 
the light shielding region comprises: 
a first light shielding region disposed between the first light outputting region and the fourth light outputting region (note the left hand side region near a part 211 on far left of Fig. 9); a second light shielding region disposed between the second light outputting region and the fifth light outputting region (note the light shielding region under a part of 211 that is near the left hand side of the red emission region in Fig. 9); and a third light shielding region disposed between the third light outputting region and the sixth light outputting region (note a light shielding region near the left hand side of the green light emission region of Fig. 9), and wherein the first opening is located in the second light shielding region (note the main opening in 221 on the left of Fig. 9 has part thereof in the second light shielding region noted above; note also for various depending claims here also the alternate designated main opening part that is generally close to the red emitting region also has a part in the second light shielding region noted above).  



As to claim 4, Nakamura shows a device wherein a third opening is defined in a portion of the light transmission pattern located in the first light shielding region (note that under the alternate designation of parts for claim 3-6 discussed above the office can here designate the opening in the main 221 part over on the left of Fig. 9 as this “third opening” and this is in the first light shielding region noted above).

As to claim 5, Nakamura shows a device wherein an area of the first opening in a plan view (note the entire area of the first opening designated in the alternate grounds of rejection above) is larger than an area of the second opening in the plan view and an area of the third opening in the plan view (here the office only designates a non-total partial area of the second and third openings here so that they are much smaller than the entire area of the first opening above).

As to claim 6, Nakamura shows a device wherein each of the first opening, the second opening and the third opening is provided in plural, and the number of the first openings is 

As to claim 7, Nakamura shows a device wherein the first color filter transmits the light of the first color (note the blue color filter 210B transmits blue light which is part of the blue-green light, and this appears to be intended to filter only for blue light and block all other vis colors) and blocks the light of the second color and the light of the third color, the second color filter transmits the light of the second color (note that the 210R filter appears to transmit red light and appears to be intended to block all other vis light) and blocks the light of the first color and the light of the third color, and the third color filter transmits the light of the third color and blocks the light of the first color and the light of the second color (note 210G appears to transmit green light and appears to be intended to block all other vis light).



As to claim 9, Nakamura shows a device wherein a fourth opening (see the opening in the edge of color filter 210B where part of 211 is) is defined in at least one of the first color filter, the second color filter and the third color filter and overlaps (the office believes this is what is intended here where the grammar appears wrong) the light shielding region (note this opening is right where 211 is in the light shielding region).  


As to claim 12, Nakamura shows a display device (see the device noted above) comprising: 
a first base (see base noted above) on which a first light emitting region (see overall light emitting region in the blue emitting area near 210B) and a second light emitting region (see overall second light emitting region in the green emitting area near 210G) are defined; 
a first light emitting element (see the light emitting element made by layer 130 and surrounding layers in the first light emitting region noted above; [0089])  disposed on the first base and disposed in the first light emitting region (note this is on the first base noted above and in the first light emitting region just designated); 
a second light emitting element (see overall light emitting element made by layer 130 and surrounding layers in the second light emitting region noted above) disposed on the first base and disposed in the second light emitting region; 

a second base (see part 200 here acting as second base; [0100]) disposed on the thin-film encapsulation layer (see 200 disposed on 40), wherein a first light outputting region overlapping the first light emitting region (see a first light outputting region defined on 200 right over where 210B is), a second light outputting region overlapping the second light emitting region (see a second light outputting region defined on 200 right over where 210G is) and a light shielding region (note the regions where 211 are, but which are defined on 200, and which surround where 120B and 210G are) surrounding each of the first and second to third light outputting regions are defined on the second base; 
a blue color filter (see 210B noted above) disposed on a surface of the second base facing the thin-film encapsulation layer (see this on 200 facing 40) and disposed in the first light outputting region and the light shielding region (notice this is in the overall first light outputting region discussed above and the overall light shielding region discuss above); 
a green color filter (see 210G noted above) disposed on the surface of the second base and disposed in the second light outputting region (note this is disposed on 200 and is disposed in the green light outputting region); 
a light shielding member (see 211 noted above) disposed on the blue color filter and disposed in the light shielding region (note this is on 210B and in the light shielding region overall);
a light transmission pattern (see 221 pattern over on the left of Fig. 9 as noted above) disposed on the blue color filter (note this is one 210B); 

wherein a first opening is defined in at least one of the light transmission pattern (note the opening in the top view of the overall pattern made by 221 on the left side of Fig. 9 in the Fig. 5 top down view, where 210B is located) and the wavelength conversion pattern, and 
the first opening is located in the light shielding region (note part of the opening in which 210B is located is also in the overall light shielding region around 211).

As to claim 13, Nakamura shows a device wherein the first light outputting region and the second light outputting region are sequentially disposed to be spaced apart from each other along a first direction (see the first and second light outputting regions spaced apart in the left-right direction), a third light outputting region (note the red light outputting region near 210R in Fig. 9) disposed adjacent to the first light outputting region along a second direction intersecting the first direction (this is noted to be nearby to the first light outputting region along the up/down direction in Fig. 5 as the cutaway seems to be placed such that it will be, though it is also in the left-right direction of Fig. 9), a fourth light outputting region (see a duplicated region of the red light emitting region near 210R as is duplicated nearby in the overall Fig. 5 top down view in the overall array) disposed adjacent to the second light outputting region along the second direction (note this is also taken to be nearby to the second light outputting region discussed above in the Fig. 5A-B view in the up-down direction as there are many duplicated regions for these colors it appears in the overall array and the office designates one that is a bit away from the second light outputting region discussed above), a first light shielding region disposed between the first light outputting region and the third light outputting region (note the region of 211 that is between the blue emitting and red emitting regions of Fig. 9), and a second 

As to claim 15, Nakamura shows the device further comprising: a sealing portion (see the seal along the periphery in Fig. 11 which is another cross section of the Fig. 5A-B device down ix-ix; [0058]) disposed along edges of the first base and the second base, wherein the first base and the second base are bonded to each other by the sealing portion (note this seals and bonds 10 to 200).

As to claim 16, Nakamura shows the device further comprising: 
a capping layer (see layer 230 capping the lower layers; [0111]) disposed on the light transmission pattern and the wavelength conversion pattern (note this is disposed on the light transmission pattern and the wavelength conversion pattern noted above); 
and a filler (note the filler layer 40 being between capping layer 230 and lower layer 150 which is the alternate designation for the thin-film encapsulation layer designated above for claim 16) disposed between the thin-film encapsulation layer and the capping layer, wherein the filler directly contacts the capping layer (note layer 40 directly touches layer 230).



a base (see base noted above) on which a first light emitting region and a second light emitting region (see the blue emission region discussed above and the green emission region discussed above; note also in an alternate ground of rejection the office will here designate only half of the total blue emission region over on the left hand side as this first light emitting region for claim 19 and 20 below) are defined; 
a first light emitting element (see the light emitting element made in the first light emitting region above by layer 130 and surrounding layers as discussed above) disposed on the base and disposed in the first light emitting region (note this is disposed on the base discussed above and is the first light emitting region discussed above); 
a second light emitting element (see the light emitting element made in the second light emitting region discussed above by layer 130 and surrounding layers as discussed above) disposed on the base and disposed in the second light emitting region (note this is disposed on the base discussed above and is the first light emitting region discussed above);
a thin-film encapsulation layer (see layer 150 discussed above) disposed on the first light emitting element and the second light emitting element (note this crosses over both of the light emitting elements designated above); 
a light shielding member (see 211 discussed above) disposed on the thin-film encapsulation layer and disposed along a boundary of each light emitting region (note this is on 150 and is along a boundary of “each light emitting region” of the first and second light emitting regions); 
a light transmission pattern (see light transmitting pattern 221 over on the left hand side of Fig. 9 as discussed above) disposed on the thin-film encapsulation layer (disposed on 150), wherein the light transmission pattern overlaps the first light emitting region in a plan 
a wavelength conversion pattern (see the green wavelength conversion pattern 220G discussed above) disposed on the thin-film encapsulation layer (note this is disposed on 150), wherein the wavelength conversion pattern overlaps the second light emitting region in the plan view (note this wavelength conversion pattern overlaps the second light emitting region that emits green as seen from above in Fig. 5 but also as clearly seen in Fig. 9); 
a first color filter disposed on the light transmission pattern (see first color filter 210B discussed above on the left hand part 221 as discussed above); and 
a second color filter disposed on the wavelength conversion pattern (see second color filter for green 210G as discussed above on 220G), 
wherein a first opening (see first opening defined in the left hand part of 221 where 210B is located) is defined in at least one of the light transmission pattern and the wavelength conversion pattern, and 
the first opening overlaps the light shielding member in the plan view (note the opening in left hand part of 221 is overlapping with the light shield member 211 in plan view of Fig. 5 but also as clearly seen in Fig. 9).    

As to claim 19, Nakamura shows a device wherein the first light emitting region and the second light emitting region are sequentially disposed to be spaced apart from each other along a first direction (see first and second light emitting regions disposed apart in the left-right direction), 
a third light emitting region (see the red light emitting region near to 210R in Fig. 9) disposed adjacent to the first light emitting region along a second direction intersecting the first 

As to claim 20, Nakamura shows the device being one wherein the first color filter is a blue color filter (see 210B being blue), the second color filter is a green color filter (see 210G being green), and a second opening is defined in at least one of the first color filter and the second color filter (note that an opening is defined in 210G where 211 is formed).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (“Nakamura” US 2011/0084290 published 04/14/2011) as applied to claims 12-13 above and further in view of Lee et al. (“Lee” US 2017/0240728 published 08/24/2017).
As to claim 14, Nakamura shows the device above, but fails to show the device being one wherein the wavelength conversion pattern comprises a base resin and quantum dots dispersed in the base resin.

Lee shows a device wherein a wavelength conversion pattern comprises a base resin and quantum dots dispersed in the base resin (note the color convertor layer first discussed in [0036] having resin layer with QDs therein).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the color convertor layer with QDs in resin as taught by Lee to have made the color convertor layer in Nakamura with the motivation of using a material which will have excellent emission intensity maintained and excellent quality for these parts (see excellent emission and excellent quality; [0036]).  

Allowable Subject Matter
Claims 10 and 17 (along with claim 11 by dependence thereon) is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 10, the office notes that none of the prior art of record show a device with the limitations “and the first opening exposes the first capping layer” in the context of the overall claim and parent claims.  Here the office notes that references like the primary reference above are likely the closest references of record.  However, there does not appear to be any first openings as described in the overall claim that are positioned to expose a first capping layer of the sort set forth throughout the claim.  There likewise does not appear to be any art suggesting to make such in an available primary, and the available primary references do not appear to have any need for such.  Thus the office finds the claim to not be anticipated and also not obvious to one of ordinary skill in the art under 35 U.S.C 103.  

As to claim 17, the office notes that none of the prior art of record show a device with the limitations “wherein the first opening exposes the capping layer” in the context of the overall claim and parent claims.  Here the office notes that references like the primary reference 

Conclusion
The office will recommend for the applicant that if they want to get a patent pretty easily then it is very likely that tightening up where the opening is from, and where the opening is to, and perhaps what it is through, in more narrow language can likely obtain a patent pretty easily as the office has no reference that really shows the openings that the applicant is trying to claim here, if expressed in narrow terms, where the opening is an opening to get rid of/discharge some gasses from a certain layer it appears.  The office does note though that there are a good 30 or so references that will need to be excluded as by a common assignee if some claims similar in scope to what are now being claimed are pursued further.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GRANT S WITHERS/              Primary Examiner, Art Unit 2891